

EXHIBIT C




2006 STOCK INCENTIVE PLAN



1.
THE PLAN





a) Purpose.  This MIT Holding, Inc. 2006 Stock Incentive Plan (the "Plan") is
intended to benefit the stockholders of MIT Holding, Inc. (the "Company") by
providing a means to attract, retain and reward individuals who can and do
contribute to the longer-term financial success of the Company. Further, the
recipients of stock-based awards under the Plan should identify their success
with that of the company's shareholders and therefore will be encouraged to
increase their proprietary interest in the Company.


b) Effective Date.  To serve this purpose, the Plan will become effective upon
its approval by the affirmative vote of a majority of the Company’s directors
provided the Plan is approved by the affirmative vote of a majority of the
Company’s outstanding shares of voting securities within twelve (12) months
after such approval by the Board of Directors (the “Board”).



2.
ADMINISTRATION



a) Committee. The Plan shall be administered by a Committee, appointed by the
Board which shall consist of no less than two of its members, all of whom shall
not be employees of the Company (the "Committee") or by the Board; provided,
however, that from time to time the Board may assume, at its sole discretion,
administration of the Plan. Except with regard to awards to employees subject to
Section 16 of the Securities Exchange Act of 1934, the Committee may delegate
certain responsibilities and powers to any executive officer or officers
selected by it. Any such delegation may be revoked by the Committee at any time.


b) Powers and Authority. The Committee's powers and authority include, but are
not limited to: selecting individuals, who are either employees of the Company
and any subsidiary of the Company or other entity in which the Company has a
significant equity or other interest as determined by the Committee,
non-employee members of the Board or independent consultants or other persons
who perform services for or on behalf of the Company, to receive awards
(“Awards”); determining the types and terms and conditions of all Awards
granted, including performance and other earn out and/or vesting contingencies;
permitting transferability of Awards to eligible third parties; interpreting the
Plan’s provisions; and administering the Plan in a manner that is consistent
with its purpose. The Committee's decision in carrying out the Plan and its
interpretation and construction of any provisions of the Plan or any award
granted or agreement or other instrument executed under it shall be final and
binding upon all persons. No members of the Board shall be liable for any action
or determination made in good faith in administering the Plan.
 
 
1

--------------------------------------------------------------------------------

 
c) Award Prices. All Awards denominated or made in shares of common stock shares
shall use as the per Share price as the fair market value as established by the
Board in good faith. In the case of an Incentive Stock Award, in accordance with
Section 422 of the Internal Revenue Code (the “Code”), the fair market value
(the “Fair Market Value”) means the average of the high and low sales prices of
the Shares on such date on the principal securities exchange on which such
Shares are listed, or if such Shares are not so listed or admitted to trading,
the arithmetic mean of the per Share closing bid price and closing asked price
per Share on such date as quoted on the quotation system of the Nasdaq Stock
Market, Inc. or such other market in which such prices are regularly quoted.



3.
SHARES SUBJECT TO THE PLAN AND ADJUSTMENTS



a) Maximum Shares Available for Delivery. Subject to adjustments under Section
3(c), the maximum number of Shares that may be delivered to participants and
their beneficiaries under the Plan shall be 7,000,000. In addition, any Shares
delivered under the Plan or any prior plan of the Company which are forfeited
back to the Company because of the failure to meet an award contingency or
condition shall again be available for delivery pursuant to new Awards granted
under the Plan. Any Shares covered by an award (or portion of an award) granted
under the Plan which is forfeited or canceled, expires or is settled in cash,
including the settlement of tax withholding obligations using Shares, shall be
deemed not to have been delivered for purposes of determining the maximum number
of Shares available for delivery under the Plan. Likewise, if any stock option
is exercised by tendering Shares, either actually or by attestation, to the
Company as full or partial payment for such exercise under this Plan or any
prior plan of the Company, only the number of Shares issued net of the Shares
tendered shall be deemed delivered for purposes of determining the maximum
number of Shares available for delivery under the Plan. Further, Shares issued
under the Plan through the settlement, assumption or substitution of outstanding
Awards or obligations to grant future Awards as a condition of the Company
acquiring another entity shall not reduce the maximum number of Shares available
for delivery under the Plan. In addition, shares available for delivery in
settlement of Awards under the Plan may be increased by the Board by the number
of shares purchased or acquired by the Company using amounts equivalent to the
cash proceeds received by the company from the exercise of stock options,
granted under any plan of the Company.


b) Payment Shares. Subject to the overall limitation on the number of Shares
that may be delivered under the Plan, the Committee may, in addition to granting
awards under Section 4, use available Shares as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company, including those of any entity acquired by the
Company.


c) Adjustments for Corporate Transactions.


(i) The Committee may determine that a corporate transaction has affected the
price per Share such that an adjustment or adjustments to outstanding Awards are
required to preserve (or prevent enlargement of) the benefits or potential
benefits intended at time of grant. For this purpose a corporate transaction
will include, but is not limited to, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares, or other
similar occurrence. In the event of such a corporate transaction, the Committee
shall, in such manner as the Committee deems equitable, adjust (i) the number
and kind of shares which may be delivered under the Plan pursuant to Section
3(a) and 3(b); (ii) the number and kind of shares subject to outstanding Awards;
and (iii) the exercise price of outstanding stock options and stock appreciation
rights


(ii) In the event that the Company is not the surviving company of a merger,
consolidation or amalgamation with another company, or in the event of a
liquidation or reorganization of the Company, and in the absence of the
surviving corporation's assumption of outstanding Awards made under the Plan,
the Committee may provide for appropriate adjustments and/or settlements of such
grants either at the time of grant or at a subsequent date. The Committee may
also provide for adjustments and/or settlements of outstanding Awards as it
deems appropriate and consistent with the Plan's purpose in the event of any
other change-in-control of the Company.
 
 
2

--------------------------------------------------------------------------------

 

 

4.
ELIGIBILITY



a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board, and
members of the Board who are not Employees (“Non-Employee Directors”) shall be
eligible to participate in the Plan. Consultants and advisors who perform
services for the Company or any of its subsidiaries (“Key Advisors”) shall be
eligible to participate in the Plan if the Key Advisors render bona fide
services to the Company or its subsidiaries, the services are not in connection
with the offer and sale of securities in a capital-raising transaction, and the
Key Advisors do not directly or indirectly promote or maintain a market for the
Company’s securities.


b) Selection of Eligible Individuals. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors (collectively referred to as “Eligible
Individuals”) to receive grants and shall determine the number of shares of
Company Stock subject to a particular grant in such manner as the Committee
determines. Incentive Stock Awards (as defined in Section 5(b)(i)) may not be
granted to Non-Employee Directors.



5.
TYPES OF AWARDS



a) General. An award may be granted singularly, in combination with another
award(s) or in tandem whereby exercise or vesting of one award held by a
participant cancels another award held by the participant. Subject to the
limitations of Section 2(c), an award may be granted as an alternative to or
replacement of an existing award under the Plan or under any other compensation
plans or arrangements of the Company, including the plan of any entity acquired
by the Company. The types of Awards that may be granted under the Plan include:
 
 
3

--------------------------------------------------------------------------------

 
  (i) Stock Option. A stock option represents a right to purchase a specified
number of Shares during a specified period at a price per Share. A stock option
may be in the form of an incentive stock option or in another form that may or
may not qualify for favorable federal income tax treatment. The Shares covered
by a stock option may be purchased by means of a cash payment or such other
means as the Committee may from time-to-time permit, including (i) tendering
(either actually or by attestation) Shares valued using the market price at the
time of exercise, (ii) authorizing a third party to sells Shares (or a
sufficient portion thereof) acquired upon exercise of a stock option and to
remit to the Company a sufficient portion of the sale proceeds to pay for all
the Shares acquired through such exercise and any tax withholding obligations
resulting from such exercise; (iii) by converting Shares subject to options
granted hereunder having a value equal to the exercise price of the Options
being exercised on such terms and conditions as the Committee determines; or
(iv) any combination of the above.


(ii) Stock Appreciation Right. A stock appreciation right is a right to receive
a payment in cash, Shares or a combination, equal to the excess of the aggregate
market price at time of exercise of a specified number of Shares over the
aggregate exercise price of the stock appreciation right being exercised. The
longest term a stock appreciation right may be outstanding shall be ten years.
Such exercise price shall be based on one hundred percent (100%) of the per
Share amount stipulated by Section 2(c).


(iii) Stock Award. A stock award is a grant of Shares or of a right to receive
Shares (or their cash equivalent or a combination of both) in the future. Except
in cases of certain terminations of employment or an extraordinary event, each
stock award shall be earned and vest over at least three years and shall be
governed by such conditions, restrictions and contingencies as the Committee
shall determine. These may include continuous service and/or the achievement of
performance goals. The performance goals that may be used by the Committee for
such Awards shall consist of: operating profits (including EBITDA), net profits,
earnings per Share, profit returns and margins, revenues, shareholder return
and/or value, stock price and working capital. Performance goals may be measured
solely on a corporate, subsidiary or business unit basis, or a combination
thereof. Further, performance criteria may reflect absolute entity performance
or a relative comparison of entity performance to the performance of a peer
group of entities or other external measure of the selected performance
criteria. Profit, earnings and revenues used for any performance goal
measurement shall exclude: gains or looses on operating asset sales or
dispositions; asset write-downs; litigation or claim judgments or settlements;
effect of changes in tax law or rate on deferred tax liabilities; accruals for
reorganization and restructuring programs; uninsured catastrophic property
losses; the cumulative effect of changes in accounting principles; and any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
performance appearing in the Company’s annual report to shareholders for the
applicable year.


(iv) Cash Award.  A cash award is a right denominated in cash or cash units to
receive a cash payment, based on the attainment of pre-established performance
goals and, subject to a vesting period and such other conditions, restrictions,
and contingencies as the Committee shall determine.


 
4

--------------------------------------------------------------------------------

 
b) Purchase Price. The purchase price or the manner in which the purchase price
is to be determined for Shares under each Award shall be determined by the
Committee and set forth in the Agreement; provided, however, that
 
(i) the purchase price per Share under each Incentive Stock Award (defined
herein as an Award satisfying the requirements of Section 422 of the Code and
designated by the Committee as an Incentive Stock Award) shall not be less than
100% of the Fair Market Value of a Share on the date the Incentive Stock Award
is granted (110% in the case of an Incentive Stock Award granted to a
Ten-Percent Stockholder) and  


(ii)  the purchase price per Share under each Nonqualified Stock Award may be
less than the Fair Market Value of a Share on the date the Nonqualified Stock
Award is granted, at the discretion of the Committee, subject to the provisions
of the Code and the federal securities laws.


c) Maximum Duration. Awards granted hereunder shall be for such term as the
Committee shall determine, provided that an Incentive Stock Award granted
hereunder shall not be exercisable after the expiration of ten (10) years from
the date it is granted (five (5) years in the case of an Incentive Stock Award
granted to a Ten-Percent Stockholder), and a Nonqualified Stock Award shall not
be exercisable after the expiration of ten (10) years from the date it is
granted. The Committee may, subsequent to the granting of any Award, extend the
term thereof but in no event shall the term as so extended exceed the maximum
term provided for in the preceding sentence.



6.
AWARD SETTLEMENTS AND PAYMENTS



a) Dividends and Dividend Equivalents.  An award may contain the right to
receive dividends or dividend equivalent payments that may be paid either
currently or credited to a participant's account. Any such crediting of
dividends or dividend equivalents or reinvestment in Shares may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Share
equivalents.




b) Payments. Awards may be settled through cash payments, the delivery of
Shares, the delivery of Awards in accordance with cashless exercise provisions,
the granting of Awards or combination thereof as the Committee shall determine.
Any award settlement, including payment deferrals, may be subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
Committee may permit or require the deferral of any award payment, subject to
such rules and procedures as it may establish, which may include provisions for
the payment or crediting of interest, or dividend equivalents, including
converting such credits into deferred Share equivalents.


 
5

--------------------------------------------------------------------------------

 

7.
PERFORMANCE SHARES 



The Committee is authorized to grant Performance Shares to Eligible Individuals
on the following terms and conditions:


a) Performance Period. The Committee shall determine a performance period (the
“Performance Period”) of one or more years and shall determine the performance
objectives for grants of Shares (“Performance Shares”). Performance objectives
may vary from Eligible Individual to Eligible Individual and shall be based upon
such performance criteria as the Committee may deem appropriate. Performance
periods may overlap and Eligible Individuals may participate simultaneously with
respect to Performance Shares for which different Performance Periods are
prescribed.


b) Award Value. At the beginning of a Performance period, the Committee shall
determine for each Eligible Individual or group of Eligible Individuals with
respect to that Performance Period the range of number of Shares, if any, in the
case of Performance Shares which may be fixed or may vary in accordance with
such performance or other criteria specified by the Committee, which shall be
paid to an Eligible Individual as an Award if the relevant measure of Company
performance for the Performance Period is met.


c) Significant Events.  If during the course of a Performance Period there shall
occur significant events as determined by the Committee which the Committee
expects to have a substantial effect on a performance objective during such
period, the Committee may revise such objectives; provided, however, that, if an
Award Agreement so provides, the Committee shall not have any discretion to
increase the amount of compensation payable under the Award to the extent such
an increase would cause the Award to lose its qualification as performance-based
compensation for purposes of Section 162m(4)(C) of the Code and the regulations
thereunder.


d) Forfeiture.  Except as otherwise determined by the Committee, at the date of
grant or thereafter, upon termination of employment during the applicable
Performance Period, Performance Shares for which the Performance Period was
prescribed shall be forfeited; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in an
individual case, that restrictions or forfeiture conditions relating to
Performance Shares will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Performance Shares.


e) Payment.  Each Performance Share may be paid in whole Shares, or cash, or a
combination of Shares and cash either as a lump sum payment or in installments,
all as the Committee shall determine, at the time of grant of the Performance
Share or otherwise, commencing as soon as practicable after the end of the
relevant Performance Period.


 
6

--------------------------------------------------------------------------------

 





8.
TERMS AND CONDITIONS APPLICABLE TO ALL AWARDS



a) Duration.  Each Award shall terminate on the date which is the tenth
anniversary of the grant date, unless terminated earlier as follows:


(i) If the employment or services of an Eligible Individual terminates for any
reason other than disability (as defined by the Committee), death or cause, the
Eligible Individual may, for a period of three (3) months after such
termination, exercise his or her Award to the extent, and only to the extent,
such Award or portion thereof was vested and exercisable as of the date of the
Eligible Individual’s employment or service terminated, after which time the
Award shall automatically terminate in full.  


(ii) If an Eligible Individual’s employment or service terminates by reason of
the Eligible Individual’s disability, the Eligible Individual may exercise his
or her Award for up to twelve (12) months after the date of termination to the
extent, and only to the extent, such Award or portion thereof was vested and
exercisable as of the date the Eligible Individual’s employment or service
terminated, after which time the Award shall automatically terminate in full.


(iii) If an Eligible Individual’s employment or service terminates for Cause,
the Award granted to the Eligible Individual hereunder shall immediately
terminate in full and no rights thereunder may be exercised.


(iv) If an Eligible Individual dies while employed or in the service of the
Company or an Affiliate or within the three (3) month or twelve (12) month
period described in clause (i) or (ii), respectively, of this Section 8 the
Award granted to the Eligible Individual may be exercised at any time within
twelve (12) months after the Eligible Individual’s death by the person or
persons to whom such rights under the Award shall pass by will, or by the laws
of descent and distribution, after which time the Award shall terminate in full;
provided, however, that an Award may be exercised to the extent, and only to the
extent, such Award or portion thereof was exercisable on the date of death or
earlier termination of the Eligible Individual’s services as a Director,
employee, consultant or otherwise.


(v)  Upon retirement of an Eligible Individual, Stock Award privileges shall
apply to those Shares immediately exercisable at the date of retirement. The
Committee, however, in its discretion, may provide that any Stock Awards
outstanding but not yet exercisable may be exercised in accordance with a
schedule to be determined by the Committee. Stock Award privileges shall expire
unless exercised within such period of time as may be established by the
Committee, but in no event later than the expiration date of the Stock Award.


Notwithstanding clauses (ii) through (v) above, the agreement evidencing the
grant of an Incentive Stock Award or clauses (i) through (v) with respect to
Nonqualified Stock Awards (“Award Agreement”) may, in the Committee’s sole and
absolute discretion, set forth additional or different terms and conditions
applicable to Awards upon a termination or change in status of the employment or
service of an Eligible Individual. Such terms and conditions may be determined
at the time the employee Award is granted or thereafter.


 
7

--------------------------------------------------------------------------------

 
b) Non-transferability.  No Award (except for vested Shares) granted hereunder
shall be transferable by the Eligible Individual to whom granted except by will
or the laws of descent and distribution, and an Award may be exercised during
the lifetime of such Eligible Individual only by the Eligible Individual or his
or her guardian or legal representative. The terms of such Award shall be final,
binding and conclusive upon the beneficiaries, executors, administrators, heirs
and successors of the Eligible Individual.
 
c) Method of Exercise.  The exercise of an Award shall be made only by a written
notice delivered in person or by mail to the Secretary or Chief Financial
Officer of the Company at the Company’s principal executive office, specifying
the number of Shares to be purchased and accompanied by payment therefor and
otherwise in accordance with the Award Agreement pursuant to which the Award was
granted. The purchase price for any Shares purchased pursuant to the exercise of
an Award shall be paid in accordance with Section 8(e). The Eligible Individual
shall deliver the Award Agreement evidencing the Award to the Secretary or Chief
Financial Officer of the Company who shall endorse thereon a notation of such
exercise and return such Agreement to the Eligible Individual. No fractional
Shares (or cash in lieu thereof) shall be issued upon exercise of an Award and
the number of Shares that may be purchased upon exercise shall be rounded to the
nearest number of whole Shares.


d) Rights of Eligible Individuals. No Eligible Individual shall be deemed for
any purpose to be the owner of any Shares subject to any Award unless and until
(I) the Award shall have been exercised pursuant to the terms thereof, (ii) the
Company shall have issued and delivered the Shares to the Eligible Individual
and (iii) the Eligible Individual’s name shall have been entered as a
stockholder of record on the books of the Company. Thereupon, the Eligible
Individual shall have full voting, dividend and other ownership rights with
respect to such Shares, subject to such terms and conditions as may be set forth
in the applicable agreement evidencing such Award.


e) Effect of Change in Control. In the event of a Change in Control, (as defined
in Section 8(e), then the amount of shares that will vest in an Eligible Person
or Eligible Individual shall be determined by the Committee. In the event an
Eligible Person’s or Eligible Individual’s employment or service with the
Company is terminated by the Company following a Change in Control, each Award
held by the Eligible Person or Eligible Individual that was exercisable as of
the date of termination of Eligible Person’s or Eligible Individual’s employment
or service shall remain exercisable for a period ending not before the earlier
of the first anniversary of the termination of the Eligible Person’s or Eligible
Individual’s employment or service or the expiration of the stated term of the
Award.


 
8

--------------------------------------------------------------------------------

 
For the purposes of the Agreement, “Change of Control” shall mean the occurrence
of any of the following: (i) any “person” as defined in Sections 13(d) and 14(d)
of the Exchange Act other than the persons or the group of persons in control of
the Company on the date hereof is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Corporation’s then outstanding securities; (ii) within any period
of two consecutive years) not including any period prior to the effective date
of this Plan) there shall cease to be a majority of the Board comprised as
follows: individuals who at the beginning of such period constitute the Board
any new director(s) whose election was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved; (iii) the shareholders of the Company approve a merger
of, or consolidation involving, the Company in which (A) the Company’s Common
Stock, with no par value per share (such stock, or any other securities of the
Company into which such stock shall have been converted through a
reincorporation, recapitalization or similar transaction hereinafter called
“Common Stock of the Company”), is converted into shares or securities of
another corporation or into cash or other property, or (B) the Common Stock of
the Company is not converted as described in Clause (A), but in which more than
fifty percent (50%) of the Common Stock of the surviving corporation in the
merger is owned by shareholders other than those who owned such amount prior to
the merger; in each case, other than a transaction solely for the purpose of
reincorporating the Company in another jurisdiction or recapitalizing the Common
Stock of the Company; or (iv) the shareholders of the Company approve a plan or
complete liquidation of the Company, or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets, either of
which is followed by a distribution of all or substantially all of the proceeds
to the shareholders.  


f) Limits on Incentive Stock Awards.  Except as may otherwise be permitted by
the Code, the Committee shall not grant to an Eligible Individual Incentive
Stock Awards, that, in the aggregate, are first exercisable during any one
calendar year to the extent that the aggregate fair market value of the Common
Stock, at the time the Incentive Stock Awards are granted, exceeds $100,000.


g) Form of Payment Under Awards.  Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares, or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments.



9.
PLAN AMENDMENT AND TERMINATION



a) Amendments.  The Board may amend this Plan as it deems necessary and
appropriate to better achieve the Plan's purpose provided, however, that: (I)the
Share and other Award limitations set forth in Sections 3(a) and 3(b) cannot be
increased and (ii) the minimum stock option and stock appreciation right
exercise prices set forth in Sections 2© and 5(b) and (c) cannot be changed
unless such a plan amendment is properly approved by the Company's stockholders.


 
9

--------------------------------------------------------------------------------

 
b) Plan Suspension and Termination. The Board may suspend or terminate this Plan
at any time. Any such suspension or termination shall not of itself impair any
outstanding award granted under the Plan or the applicable participant's rights
regarding such award.



10.
MISCELLANEOUS



a) No Individual Rights.  No person shall have any claim or right to be granted
an award under the Plan. Neither the Plan nor any action taken hereunder shall
be construed as giving any employee or other person any right to continue to be
employed by or to perform services for the Company, any subsidiary or related
entity. The right to terminate the employment of or performance of services by
any Plan participant at any time and for any reason is specifically reserved
tithe employing entity.


b) Unfunded Plan.  The Plan shall be unfunded and shall not create (or be
construed to create) a trust or a separate fund or funds. The Plan shall not
establish any fiduciary relationship between the Company and any participant or
beneficiary of a participant. To the extent any person holds any obligation of
the Company by virtue of an award granted under the Plan, such obligation shall
merely constitute a general unsecured liability of the Company and accordingly
shall not confer upon such person any right, title or interest in any assets of
the Company.


c) Other Benefit and Compensation Programs.  Unless otherwise specifically
determined by the Committee, settlements of Awards received by participants
under the Plan shall not be deemed a part of a participant's regular, recurring
compensation for purposes of calculating payments or benefits from any Company
benefit plan or severance program. Further, the Company may adopt other
compensation programs, plans or arrangements as it deems appropriate.


d) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid or transferred in lieu of any fractional Shares, or whether
such fractional Shares or any rights thereto shall be canceled.


e) Governing Law. The validity, construction and effect of the Plan and any
Award, agreement or other instrument issued under it shall be determined in
accordance with the laws of the state of Delaware without reference to
principles of conflict of law.
 
 
10

--------------------------------------------------------------------------------

 